Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about April 13, 2000, which, inter alia, denied the motion by defendant Warner-Lambert Company and the cross motion by defendant Sterling Winthrop, Inc. for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The opinions of plaintiffs medical experts were sufficient to raise issues of fact as to whether defendants’ drugs, ingested by plaintiffs mother during plaintiffs gestation, caused plaintiffs birth defects, and as to whether the warnings contained in Warner-Lambert’s drug, Dilantin, were adequate. Concur — Nardelli, J. P., Ellerin, Wallach, Andrias and Saxe, JJ.